Citation Nr: 1721411	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction in disability rating for right knee osteoarthritis from 40 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1972.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In its May 2014 rating decision reducing the disability rating for osteoarthritis of the right knee, effective April 22, 2014, the RO failed to comply with due process requirements by not issuing a rating action proposing a reduction in the Veteran's compensation for right knee osteoarthritis.


CONCLUSION OF LAW

The May 2014 rating decision reducing the Veteran's rating for service-connected osteoarthritis of the right knee from 40 percent to 10 percent without compliance with applicable regulatory requirements renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  However, when a reduction is contemplated, the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. §  3.105(e), (i)(2)(i).

When an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999). Further, while the law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, in a March 2012 rating decision, the Veteran was granted an initial compensable rating of 40 percent for right knee osteoarthritis effective September 8, 2011, based on a February 2012 VA examination indicating limitation of extension of 30 degrees.  

In a rating decision dated May 15, 2014, the Veteran's 40 percent rating was reduced to 10 percent effective April 22, 2014, based on an examination of that date showing no limitation of extension, but painful motion.  In February 2014, the Veteran submitted a new claim seeking a total disability rating based on unemployability.  In the process of adjudicating this claim, the Veteran underwent a new VA examination for his right knee in April 2014 and, based on the results of this new examination, the RO issued a new rating decision in May 2014 reducing the Veteran's rating for his right knee disability from 40 percent to 10 percent.  He never received notice that complied with 38 C.F.R. §  3.105(e).

In the Board's view, this reduction without sending notice to the Veteran was inappropriate, and the reduction was improper.  Specifically, after he was service-connected for his right knee disability, the Veteran's overall disability rating was 50 percent.  Next, in the same May 2014 rating decision that reduced his right knee disability rating, he was also granted a temporary total disability rating for convalescence following surgery to his left knee under 38 C.F.R. § 4.30 (2016).  

As a result, when the Veteran's right knee rating was reduced, it did not impact his overall rating at that time, and it that this was why the RO did not issue 38 C.F.R. §  3.105(e) compliant notice.  See,  e.g., Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  However, once the total disability rating was terminated in November 2014, his overall rating reverted back to only 40 percent.  

As a result, when not counting the temporary total disability rating, the Veteran's combined rating was reduced from 50 percent to 40 percent in the May 2014 rating decision that effectuated the decrease in compensation for the Veteran's right knee.  As such, this decision is a reduction within the meaning of 38 C.F.R. § 3.105(e) and subject to the procedural requirements set forth therein.   Since VA failed to issue a rating action proposing the reduction, the Veteran had no opportunity to submit additional evidence or request a predetermination hearing.  Therefore, the reduction was improper and is void ab initio.  

Finally, because the decrease in compensation at issue did not arise from a specific claim for an increased rating for the Veteran's right knee osteoarthritis, entitlement to a rating in excess of 40 percent is not addressed on appeal.  See VA Adjudication Procedures Manual, M21-1, Part IV.ii.2.F.2.h (2017).  


ORDER

The May 2014 rating decision reducing the Veteran's rating for service-connected osteoarthritis of the right knee from 40 percent to 10 percent was improper, and the original rating is restored




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


